DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 14-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn (US 2017/0293378).
Regarding claim 1, Ahn discloses a touch panel, comprising: 
a substrate comprising a touch detection area (SA, fig. 3) and a fingerprint recognition area (FS, fig. 3); 
a plurality of touch detection units (TSE, fig. 3) on the substrate and in the touch detection area, each touch detection unit comprising a touch detection electrode (fig. 3); 
a plurality of fingerprint recognition units (TSE2, fig. 9) on the substrate and in the fingerprint recognition area, each fingerprint recognition unit comprising a fingerprint recognition electrode (SUBE1, fig. 9), and the fingerprint recognition electrode and the touch detection electrode being in a same layer (fig. 9 and para. 128); 
a signal wiring layer on a same side of the substrate as the touch detection electrode and the fingerprint recognition electrode (fig. 3), and comprising a plurality of first signal transmission lines (SL in fig. 3 and fig. 9) and a plurality of second signal transmission lines (FSL, fig. 9), 

the fingerprint recognition electrode is electrically coupled to a corresponding second signal transmission line and transmits a fingerprint recognition signal through the corresponding second signal transmission line (fig. 3).  
Regarding claim 3, Ahn discloses wherein the touch detection electrode in each of the plurality of touch detection units comprises a first touch detection electrode and a second touch detection electrode (see vertical and horizontal electrodes in fig. 3); 
the first touch detection electrode comprises a first sub-electrode and a second sub- electrode respectively on both sides of the second touch detection electrode, the first sub- electrode and the second sub-electrode are electrically coupled to each other through a bridge wire (see bridge in fig. 3), and the bridge wire is insulated from the second touch detection electrode (see fig. 3); and
one of the first touch detection electrode and the second touch detection electrode is a mutual capacitive touch scanning electrode, and the other of the first touch detection electrode and the second touch detection electrode is a mutual capacitive touch sensing electrode (para. 50 and fig. 3).  
Regarding claim 4, Ahn discloses wherein the plurality of touch detection units are arranged in an array (fig. 3), mutual capacitive touch scanning electrodes in a same row are electrically coupled to each other, and mutual capacitive touch sensing electrodes in a same column are electrically coupled to each other (para. 50 and fig. 3); 

Regarding claim 5, Ahn discloses wherein the bridge wire, the plurality of touch scanning signal transmission lines, and the plurality of touch sensing signal transmission lines are in a same layer (see fig. 3 and fig. 10-11).  
Regarding claim 14, Ahn discloses wherein the signal wiring layer is on a side of a layer where the touch detection electrode and the fingerprint recognition electrode are located distal to the substrate (para. 128-129).  
Regarding claim 15, Ahn discloses wherein a size of the touch detection electrode is larger than a size of the fingerprint recognition electrode (fig. 3).
Claim 16 is rejected for the same reasons as claim 1 above.
Regarding claim 17, Ahn discloses wherein the signal wiring layer is formed after the plurality of touch detection units and the plurality of fingerprint recognition units are formed (para. 128-129).  
Regarding claim 18, Ahn discloses 9forming a display function layer on the substrate, wherein the display function layer comprises a plurality of gate lines, a plurality of data lines and a plurality of pixel units, each pixel unit corresponds to one gate line and one data line and comprises a pixel driving circuit and a light emitting device, the pixel driving circuit is configured to drive the light emitting device to emit light, the pixel driving circuit comprises a signal writing transistor, a gate of the signal writing transistor is coupled to the one gate line, and a first electrode of the signal writing transistor is coupled to the one data line (para. 41-42).  
Claim 20 is rejected for the same reasons as claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Li (US 201/0004663).
Regarding claim 2, Ahn fails to disclose self-capacitive electrodes. 
Li discloses wherein the touch detection electrode in each of the plurality of touch detection units is a self-capacitive touch detection electrode (fig. 1); and 

When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Li in the device of Ahn. The motivation for doing so would have been to provide the ability to have a self-capacitive touch panel for detecting touch (Li; fig. 1). Ultimately for a thinner touch panel.
Regarding claim 6, Ahn fails to disclose self-capacitive electrodes.
Li discloses wherein the fingerprint recognition electrode in each of the plurality of fingerprint recognition units (22, fig. 1) is a self-capacitive fingerprint recognition electrode (see fig. 1); and 
self-capacitive fingerprint recognition electrodes in the plurality of fingerprint recognition units are in one-to-one correspondence with the plurality of second signal transmission lines (fig. 1).  
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Li in the device of Ahn. The motivation for doing so would have been to provide the ability to have a self-capacitive touch panel for detecting touch (Li; fig. 1). Ultimately for a thinner touch panel. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Zhang (2019/0080133).
Regarding claim 7, Ahn fails to disclose a switching transistor.
Zhang discloses wherein each fingerprint recognition unit further comprises a switching transistor (51, fig. 3); 
in the fingerprint recognition unit, the fingerprint recognition electrode is electrically coupled to the corresponding second signal transmission line (DL1, fig. 3) through the switching transistor, a gate of the switching transistor is coupled to a fingerprint scanning driving line (SL1, fig. 3) corresponding to the fingerprint recognition electrode (6, fig. 3), a first electrode of the switching transistor is coupled to the second signal transmission line corresponding to the fingerprint recognition electrode, and a second electrode of the switching transistor is coupled to the fingerprint recognition electrode (see fig. 3); and 
the plurality of fingerprint recognition units are arranged in an array, fingerprint recognition electrodes in a same row correspond to a same fingerprint scanning driving line, fingerprint recognition electrodes in different rows correspond to different fingerprint scanning driving lines, fingerprint recognition electrodes in a same column correspond to a same second signal transmission line, and fingerprint recognition electrodes in different columns correspond to different second signal transmission lines (see fig. 3).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Zhang in the device of Ahn. The motivation for doing so would have been to provide the ability sequentially scan the fingerprint sensor for touch (Zhang; para. 62).  

19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Kawahara (US 6,401,551).
Regarding claim 19, Ahn fails to disclose forming a pixel driving circuit and switching transistor simultaneously. 
Kawahara discloses wherein forming a display function layer (including 25 and 26 in fig. 2) on the substrate comprises: 
forming the pixel driving circuit (25, 26 in fig. 2) and a switching transistor (36, fig. 2) simultaneously through a transistor fabricating process (col. 4, 27-38), wherein the fingerprint recognition electrode (35, fig. 3) is electrically coupled to the corresponding second signal transmission line (62, fig. 3) through the switching transistor (36, fig. 3),  a gate of the switching transistor and the gate of the signal writing transistor (26, fig. 3A and fig. 2) are disposed in a same layer (see fig. 2), an active layer of the switching transistor (36, fig. 2)) and an active layer of the signal writing transistor (26, fig. 2) are disposed in a same layer, and first and second electrodes (35, fig. 2) of the switching transistor and first and second electrodes of the signal writing transistor (25, fig. 2) are disposed in a same layer (fig. 2-3); and forming the light emitting device (11, fig. 2) by a light emitting device fabricating process (col. 4, 27-38).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Ahn and the device of Kawahara. The motivation for doing so would have been to provide the ability to simultaneously manufacture the display and touch elements at the same time (Kawahara; col. 4, 27-38), for a more efficient manufacturing process.  

Allowable Subject Matter
Claims 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
See Sun (US 2016/0296487) which discloses having the touch electrode and the fingerprint recognition electrode in the same layer (para.26) and both mutual capacitance and self-capacitance electrode arrays (para. 34).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN J MISHLER/Primary Examiner, Art Unit 2628